Citation Nr: 1634990	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  04-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbosacral strain with psychophysiological musculoskeletal disorder from January 15, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to a rating in excess of 30 percent for lumbosacral strain with psychophysiologic musculoskeletal disorder.  

As procedural history, it is significant to note that an October 2002 rating decision was issued pursuant to an increased rating claim received on January 10, 2002.  Based on receipt of additional evidence within one year of notice of the October 2002 determination, the matter was reconsidered in the March 2003 rating decision.  38 C.F.R. § 3.156(b).  Although, the notice of disagreement was timely as to the March 2003 rating decision, such rating decision was pursuant to readjudication of the January 10, 2002 claim.  The Veteran's substantive appeal was received within 60 days of issuance of the statement of the case.

In a rating decision dated in February 2007, separate service connection was established for pain disorder associated with psychological factors and general medical condition, with a 50 percent rating assigned, effective from January 15, 2003.  A rating of 40 percent was assigned for lumbosacral strain with psycho-physiologic musculoskeletal disorder, also effective January 15, 2003.  A March 2012 rating decision assigned a 70 percent evaluation for the pain disorder, effective January 15, 2003, and a 100 percent evaluation, from November 19, 2009.  An August 2012 Board decision granted a 100 percent rating for lumbosacral strain with psycho-physiologic musculoskeletal disorder for the rating period on appeal prior to January 15, 2003.  The August 2012 Board decision also granted a 100 percent rating for the pain disorder from January 15, 2003 through November 18, 2009.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2008 Travel Board hearing.  A transcript of the hearing is of record.

In January 2009, August 2012 and March 2015, the Board remanded the claim for further development.


FINDING OF FACT

From January 15, 2003, the Veteran's lumbar spine disorder is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

From January 15, 2003, the criteria for a rating in excess of 40 percent for service-connected lumbosacral strain with psychophysiological musculoskeletal disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a letter dated in February 2004, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  As noted above, this claim was previously remanded by the Board in March 2015 in order to obtain outstanding VA treatment records and to obtain a current VA examination.  The requested VA treatment records have been associated with the claims file and VA examinations were conducted in September 2015 and February 2016.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order. 

 Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As noted above, the Veteran is seeking a rating in excess of 40 percent for the lumbar spine disorder from January 15, 2003.

The lumbar spine disorder is evaluated under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5243 is either rated according to Intervertebral Disc Syndrome or governed by VA's General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

On VA examination in January 2003, the Veteran's gait was glow with a very short stride length.  The lumbar lordosis was flat with less than 5 degrees of lordotic curvature.  There were no curves side to side.  The spine was held rigidly, and there was little spinal motion even in gait.  The Veteran could forward flex to 45 degrees through his hips with the lordosis barely extending to 0 and not going beyond 0 towards flexion.  Extension through the hips was to 20 degrees with minimal motion of the lordosis.  He could tilt to the right and to the left to 15 degrees as opposed to the usual 45 degrees to each side.  None of the motions was obstructed by his body or other body parts.   The Veteran stated that he could not go to the end of any of the motions because of increased pain.  The pain was persistent throughout the range of motion and even at rest.  There was minimal spasm within the back muscles throughout the range of motion.  There were no postural abnormalities.  The assessment was lumbosacral sprain.

On VA examination in April 2005, the Veteran's gait was noted to be slow with a short stride length and with a flattened lordosis and some increased kyphosis.  There was a flat lordosis of less than 5 degrees.  There was some paraspinal muscle spasm bilaterally at about the L5-S1 level.  He could forward flex to 20 degrees.  Extension was to 20 degrees.  He could tilt to the right and to the left to 10 degrees each side.  Rotation to the right and left was to 20 degrees on each side.  All motions were repeated several times with some increase in discomfort with each successive set.  X-rays of the lumbar spine revealed  mild narrowing of the disc space at L4-L5 and L5-S1 and some evidence of osteoarthritis in the posterior elements at the L5-S1 level.  The assessment was osteoarthritis of the lumbar spine and psychogenic lumbar and other joint pain.    

On VA examination of the spine in November 2009, the Veteran's gait showed a minor antalgia.  He had a slightly flattened lordosis.  Forward flexion was to 15 degrees.  Extension was to 10 degrees.  He could tilt to the left to 10 degrees and to the right to 5 degrees.  He could rotate to the left and to the right to 5 degrees each side.  All the motions were accompanied by increasing discomfort.  Straight leg raising was positive on the right at 10 degrees and on the left at 15 degrees, both with low back pain.  All of the motions were repeated several times with no change in either the range of motion or in the degree of discomfort.  The assessment was lumbodorsal sprain.  

On VA examination of the spine in November 2013, the Veteran reported that the pain was 7.5 out of 10 at times since he left the Air Force.  Forward flexion of the spine was to 20 degrees with objective evidence of painful motion at 5 degrees.  Extension was to 5 degrees with objective evidence of painful motion at 0 degrees.  Right lateral flexion was to 10 degrees with objective evidence of painful motion at 0 degrees.  Left lateral flexion was to 5 degrees with objective evidence of painful motion at 0 degrees.  Right lateral rotation was to 10 degrees with objective evidence of painful motion at 5 degrees.  Left lateral rotation was to 15 degrees with objective evidence of painful motion at 5 degrees.  The Veteran was able to perform to repetitive-use testing with 3 repetitions.  Post-test forward flexion was to 10 degrees.  Post-test extension was to 0 degrees.  Post-test right lateral flexion was to 5 degrees.  Post-test left lateral flexion was to 5 degrees.  Post-test right lateral rotation was to 10 degrees.  Post-test left lateral rotation was to 5 degrees.  The Veteran had additional limitation in range of motion of the lumbar spine following repetitive-use testing.  There was functional loss and/or functional impairment of the thoracolumbar spine which was evidenced by weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  There was severe and persistent paraspinal muscle spasm throughout the lumbar spine, symmetrically.  There was guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  Straight leg raising test was negative on the both right and left legs.  Bowel or bladder abnormalities were not present.  The Veteran did have intervertebral disc syndrome but did not have any incapacitating episodes over the past 12 months.  He used a cane as an assistive device.  Degenerative arthritis was noted.  There was no vertebral fracture.  The diagnosis was low back strain.    

VA treatment records show that the Veteran was scheduled for lumbar spine surgery (left L3-4 discectomy) in April 2014, however, the Veteran cancelled the surgery.    

On VA examination of the spine in September 2015, the Veteran denied flare-ups of the spine.  Functional loss/impairment of the spine was described as constant low back pain exacerbated by activities involving trunk range of motion (bending, twisting), weight bearing (standing, walking), and sitting.  

Forward flexion was to 40 degrees.  Extension was to 20 degrees.  Right lateral flexion was to 30 degrees.  Left lateral flexion was to 30 degrees.  Right lateral rotation was to 30 degrees.  Left lateral rotation was to 30 degrees.  The examiner noted that the decreased range of motion of the back affected ambulation and activities requiring use of the back.  All ranges of motion exhibited pain.  There was also evidence of pain on weight bearing.  There was objective evidence of bilateral paralumbar tenderness.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner was unable to say without mere speculation that pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex exam was normal.  Sensory exam was normal.  Straight leg raising test was negative on the right and positive on the left.  There was no ankylosis of the spine.  The Veteran did not have any neurological abnormalities relating to his bowel or bladder.  Intervertebral disc syndrome was present but the Veteran did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He used a back brace to help with ambulation.  Arthritis of the spine was documented.  The diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome and spinal stenosis. 

Further examination of the spine was conducted in February 2016.  The Veteran reported increased episodes of back pain requiring use of back brace and crutches.  Functional loss/impairment of the spine was described as constant low back pain exacerbated by activities involving trunk range of motion (bending, twisting), weight bearing (standing, walking), and sitting.  

Forward flexion was to 40 degrees.  Extension was to 20 degrees.  Right lateral flexion was to 30 degrees.  Left lateral flexion was to 30 degrees.  Right lateral rotation was to 30 degrees.  Left lateral rotation was to 30 degrees.  The examiner noted that the decreased range of motion of the back affected ambulation and activities requiring use of the back.  All ranges of motion exhibited pain.  There was also evidence of pain on weight bearing.  There was objective evidence of bilateral paralumbar tenderness.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner was unable to say without mere speculation that pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex exam was normal.  Sensory exam was normal.  Straight leg raising test was negative on the right and positive on the left.  There was no ankylosis of the spine.  The Veteran did not have any neurological abnormalities relating to his bowel or bladder.  Intervertebral disc syndrome was present but the Veteran did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran occasionally used a brace and/or crutches to help with ambulation.  Arthritis of the spine was documented.  The diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome and spinal stenosis. 
 
The Board acknowledges that the Veteran suffers from significant pain and limited motion of the lumbar spine, however, the medical evidence of record does not support an evaluation in excess of 40 percent from January 15, 2003.  Specifically, while the Veteran's limited range of motion is commensurate with the criteria for the 40 percent evaluation, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine as required for the next higher evaluation of 50 percent.  In this case, there is no indication of ankylosis of the spine, much less the unfavorable ankylosis as required for a higher disability evaluation.  Moreover, the record does not show incapacitating episodes having a total duration of at least six weeks during the past 12 months and so a higher evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a. Thus, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent rating for the Veteran's lumbar spine disorder from January 15, 2003.  38 C.F.R. § 4.7.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is in receipt of separate ratings for the service-connected radiculopathy of the bilateral lower extremities, however, those issues are not on appeal.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disorder.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disorder was productive of any other objective neurological manifestations sufficient to warrant a separate rating, other than those for which he is already compensated.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

The Board also finds that a higher disability rating is not warranted for the lumbar spine disorder under DeLuca.  While the VA examination reports show complaints of pain and additional loss of motion of the lumbar spine, consideration of this pain and additional loss of motion does not support a higher evaluation.

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected lumbar spine disorder.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for the disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disability is considered, is more probative than his assessment of the severity of his disability, particularly as he does not address the findings necessary to evaluate the disability under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability rating contemplates his symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected lumbar spine disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating for the lumbar spine disorder is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, however, the record reflects that the Veteran is in receipt of a 100 percent schedular rating for a service-connected disability, and is also in receipt of special monthly compensation pursuant to 38 U.S.C. § 1114 (s).  Therefore, a claim of entitlement to a TDIU is moot.  See Buie V. Shinseki, 24 Vet. App. 242, 250 (2011).



ORDER

A rating in excess of 40 percent from January 15, 2003, for lumbosacral strain with psychophysiological musculoskeletal disorder is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


